DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 21-25 are presented for examination.
Claims 16-20 are withdrawn.
Election/Restrictions
Applicant’s election with traverse of claims 16-20 in the reply filed on February 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. U.S. Patent Application Publication Number 2015/0039357 A1 (hereinafter Segal), and further in view of San Filippo et al. U.S. Patent Application Publication Number 2014/0278086 A1 (hereinafter Filippo).

As per claims 1, 10, 21, Segal discloses a method comprising: 
identifying, by a computing device and based on inputs received from a user and by the computing device (see user input criteria to dynamically see availability and reserve resources on page 4 section [0061]), a plurality of periods of time in which to access one or more resources (see user inputting date time range for requested resources on page 4 section [0061]), wherein the inputs indicate a range of time (see user inputting date time range for requested resources on page 4 section [0061] and see requesting a time block such as a day, week, or month on page 5 section [0063]) in which to use the one or more resources (see reserving for one or more resources on page 5 section [0063]);
receiving, by the computing device, data, from at least one remote application, indicative of locations of one or more users of the one or more resources over one or more time periods, and wherein the at least one remote application is an application other than a calendar application (to be taught by Filippo);
determining, by the computing device and based on the received data, one or more anticipated locations of the one or more users within the range of time (to be taught by Filippo);
generating, by the computing device and based on a geographic distance between the one or more anticipated locations (see Segal discloses selecting resources based on user’s expected location at a future date on page 9 section [0087]) and one or more locations of the one or more resources, individual scores for the one or more users (to be taught by Filippo); and
selecting, by the computing device and based on the individual scores (see ranked by scores for resources based on location criteria on page 4 section [0059]) for the one or more users (see selecting criteria based on user’s expected location at a future date on page 9 section [0089]), a resource from the one or more resources (see select and display at least one available resources matching the criteria of the request on page 4 section [0059] and see selecting and rank resource based on distance from a user and member of a group at a location at that time on page 9 section [0089]).
Segal do not disclose expressly: receiving, by the computing device, data, from at least one remote application, indicative of locations of one or more users of the one or more resources over one or more time periods, and wherein the at least one remote application is an application other than a calendar application;
determining, by the computing device and based on the received data, one or more anticipated locations of the one or more users within the range of time;
generating, by the computing device and based on a geographic distance between the one or more anticipated locations (see Segal discloses selecting resources based on user’s expected location at a future date on page 9 section [0087]) and one or more locations of the one or more resources, individual scores for the one or more users.
Filippo teaches: receiving, by the computing device, data, from at least one remote application, indicative of locations of one or more users of the one or more resources over one or more time periods (see using a productivity app to receive user device locations periodically on page 8 section [0138]), and wherein the at least one remote application is an application other than a calendar application (see using a productivity app, that is not a calendar application, to receive user device location periodically on page 8 section [0138]);
determining, by the computing device and based on the received data, one or more anticipated locations of the one or more users within the range of time (see using location history data to predict future user location on page 8 section [0140]);
generating, by the computing device and based on a geographic distance between the one or more anticipated locations (see using location data to predict future user locations on page 8 section [0140]) and one or more locations of the one or more resources (see determining a plurality of suggested locations based on user’s current location on page 9 section [0149]), individual scores for the one or more users (see using location data from multiple users to determining a location that is a best place on page 9 section [0143] and see rank best resource mode for user on page 14 section [0201]). 
Segal and Filippo are analogous art because they are from the same field of endeavor, user location management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a location application to predict user locations to determining score ranking of available resource by location.  The motivation for doing so would have been to set up the best available resource reservation based on predicting user location (see ranking best resource mode for users on page 14 section [0201] in Filippo).  Therefore, it would have been obvious to combine Segal and Filippo for the benefit for using an application other than a calendar application to determining and anticipate user location data for generating and selecting resource for users to obtain the invention as specified in claims 1, 10, 21. 

As per claims 2, 11, 22, Segal and Filippo discloses the method of claim 1, wherein generating the individual scores is further based on schedule data, associated with the calendar application, that indicates schedules of the one or more users over the range of time (see using group calendar on page 6 section [0067] in Segal and see using third party calendar applications on page 2 section [0032] in Filippo).

As per claims 3, 12, 23, Segal and Filippo discloses the method of claim 1, further comprising:
receiving, by the computing device and from a second remote application different from the remote application, personnel data comprising an indication of a historical availability of the one or more users, wherein generating the individual scores is further based on the personnel data (see using group calendar on page 6 section [0067] in Segal and see using third party calendar applications to see user history on page 2 section [0032] in Filippo).

As per claims 4, 13, 24, Segal and Filippo discloses the method of claim 1, further comprising: receiving, by the computing device and from a second remote application different from the calendar application, weather data that indicates anticipated weather associated with the range of time, wherein generating the individual scores is further based on the weather data (see using a third party weather data to determining condition value on page 8 section [0135] in Filippo).

As per claims 5, 14, 25, Segal and Filippo discloses the method of claim 1, wherein selecting the resource is based on determining that at least one of the one or more users are a predetermined distance from the one or more locations of the one or more resources (see selecting the best resource location from location data from multiple users on page 9 section [0143] in Filippo).

As per claims 6, 15, Segal and Filippo discloses the method of claim 1, further comprising: detecting a change to the data; and selecting, based on the change to the data and from the one or more resources, a second resource (see dynamically selecting a new location based on changing location by GPS information on page 4 section [0060] in Segal).

As per claim 7, Segal and Filippo discloses the method of claim 6, wherein the detecting the change to the data comprises:
querying a device associated with at least one of the one or more users (see using a productivity app to receive user device locations periodically on page 8 section [0138] in Filippo);
receiving, from the device, a current location of the at least one of the one or more users (see using a productivity app to receive user device locations periodically on page 8 section [0138] in Filippo); and determining, based on the current location, that the at least one of the one or more users is greater than a predetermined distance from a first location associated with the resource (see user’s current location as a criteria to specify a predetermined location such as 100 meters on page 9 section [0147] in Filippo).

As per claim 8, Segal and Filippo discloses the method of claim 1, wherein the remote application comprises a building access system, and wherein the one or more anticipated locations of the one or more users are based on access, by at least one of the one or more users, to one or more locations associated with the building access system (see resource management system for available building resources such as workplaces and conference rooms on page 9 section [0090] in Segal).

As per claim 9, Segal and Filippo discloses the method of claim 1, wherein the one or more resources comprise one or more meeting rooms (see resource management system for available building resources such as workplaces and conference rooms on page 9 section [0090] in Segal), and wherein selecting the resource comprises comparing a count of the one or more users to occupancy limits of the one or more meeting rooms (see determining capacity of the physical location on page 4 section [0058] in Segal).


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee U.S. Patent Application Publication Number 2022/0083983 A1.  Predicting user location for resource reservation (see section [0238-0241]).
Beaumount et al. U.S. Patent Application Publication Number 2016/0148163 A1.  Event prediction location in calendar (see section [0040]).
Yankov et al. U.S. Patent Application Publication Number 2021/0006650 A1.  Predicting user location and predicting routing (see Abstract).
Yegnashankaran U.S. Patent Application Publication Number 2014/0143352 A1.  User meeting recommendation engine based on location (see Abstract).
Catalano et al. U.S. Patent Application Publication Number 2021/0056450 A1.  Scheduling meeting based on probabilistic availability (see Abstract).
Lamons et al. U.S. Patent Application Publication Number 2016/0098687 A1.  Scheduling event for users based on dynamic software object (see Abstract).

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451